DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This action is in response to Applicant’s request for reconsideration dated 10/12/2021. 
Claim(s) 2, 4-5, 10-12, 14-15, 17-20, 23-30, 32-36, 38-39, 44-52, 54-68 and 70-71 are currently pending. 
Claim(s) 5, 11, 18, 19, 24, 25, 35-36, 38-39, 45-52, 54-56 and 58-60 have been withdrawn. 
Claim(s) 12 and 66-68 have been amended. 
Claim(s) 1, 3, 6-9, 13, 16, 21, 22, 31, 37, 40-43, 53 and 69 have been canceled. 
Claim(s) 71 has been added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23
	The limitation “further comprising an emitter layer and a base layer, wherein the emitter layer bandgap energy is lower than the base layer bandgap energy” is unclear and therefore renders the claim indefinite.  It is not clear what constitutes the emitter and base layer recited in the instant claim.  Claim 66 recites an emitter and a base layer, the emitter being the primary photoabsorber.  Therefore, it is not clear if the layers recited in claim 23 are the ones already required by claim 66.  Further, in the case that they are not, it is not clear which of the subcells recited in claim 66 comprises said further emitter and base layer.  The meets and bounds of the claim cannot be determined.  Appropriate correction and clarification is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 2 recites the limitation “wherein the group-IV semiconductor material of the first layer is selected from the group consisting of: SiGe, CGe, GeSn, SiGeSn, CSiGeSn, and combinations thereof”.  Claim 66, from which claim 2 depends, already recites said limitation.  Accordingly, claim 2 fails to further limit claim 66.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 67 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0282305, Sharps et al. in view of US 2013/0263923, Jones-Albertus et al. and US 2013/0206219, Kurtin et al. 
Regarding claims 67
 	Sharps teaches a monolithic photovoltaic cell [Fig. 2B, paragraphs 0047 and 0077] comprising: 

a second group-IV subcell (corresponding to subcell C) [Fig. 2B and paragraph 0064] comprising:
a first layer comprising an emitter layer (emitter layer 116) [Fig. 2B and paragraph 0064], the emitter layer (116) comprising a group IV semiconductor material selected from the group consisting of: Ge, SiGe CGe, GeSn, SiGeSn, CSiGeSn and combinations thereof [Fig. 2B, paragraphs 0050, 0064 and 0150]; and 
a second layer (base layer 117) comprising a Group-IV semiconductor material that is different from the Group-IV semiconductor material in the first layer (the base layer 117 forms a heterostructure with the emitter 116, the p-n junction being formed from materials having different chemical compositions) [Fig. 2B, paragraphs 0064, 0064 and 0150] between the first group-IV subcell (D) and the first layer (116) [Fig. 2B and paragraph 0064], the second layer (117) being adjacent to, and forming a heterostructure with first layer (116) [Fig. 2B, paragraphs 0064 and 0150], the second layer comprising a base layer (117) [Fig. 2B and paragraph 0064];
a subcell 1 (corresponding to subcell A) comprising AlGaInP (subcell A comprises emitter and base layers composed of InGa(Al)P) [Fig. 2B, paragraph 0051]; and 
a subcell 2 (corresponding to subcell B) comprising a III-V semiconductor material chosen from AlGaAs, AlGaInAs and GaInP [Fig. 2B and paragraph 0057];

the first group-IV subcell (D) and the second group-IV subcell (C) being the two lowest subcells of the monolithic photovoltaic cell (Subcell A will ultimately become the "top" subcell of the inverted multijunction structure) [Fig. 2B and paragraph 0052]; and 
wherein a heterostructure is formed between the first layer (116) and the second layer (117) [paragraph 0150], the heterostructure comprising a cross-column heterostructure [paragraphs 0050 and 0150].
Modified Sharps does not teach the group-IV-containing solar cell emitter being a primary photoabsorber of the second group-IV subcell.
Jones-Albertus teaches a multi-junction solar cell, wherein at least one subcell is provided with an “inverse heterojunction” wherein the emitter layer has a band gap that is lower than that of the base layer (therefore having increased absorption of radiation as the absorption of radiation is reduced with higher band gaps; see Sharps, paragraph 0060) in order to reduce the sheet resistance of the emitter and/or to increase the subcell current with minimal effect on the open-circuit voltage thereby enhancing the efficiency of the solar cell employing one or more subcells with such heterojunctions [paragraph 0016].
Modified Sharps and Jones-Albertus are analogous inventions in the field of multijunction solar cells.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the multi-junction solar cell of modified Sharps to comprise an emitter layer having a band gap that is lower than that of the base, and therefore functioning as the primary absorber layer, in order to reduce the sheet 
Modified Sharps not teach the emitter layer being thicker than the base layer.
Kurtin teaches an emitter layer (200) that is thicker than the base layer (210) [Fig. 15C and paragraph 0186], wherein employing a thicker emitter decreases the series resistance in the photovoltaic cells and result in a higher diode fill factor under illumination [Fig. 15C, paragraphs 0185-0186].
Modified Sharps and Kurtin are analogous inventions in the field of solar cells. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the emitter of modified Sharps to be thicker than the base in order to decrease the series resistance in the photovoltaic cell resulting in a higher diode fill factor under illumination [Kurtin, Fig. 15C and paragraph 0186]. 
The limitation “wherein the combination of the first group IV subcell and the second group IV-subcell enables the monolithic photovoltaic cell to achieve a higher-efficiency when compared to another photovoltaic cell having the same configuration of subcells as the monolithic photovoltaic cell but without the second group IV subcell” is considered a functional limitation.  Because the structure of the prior art is the same as the one claimed i.e., a first group-IV subcell and a second group-IV subcell, the claimed properties of functions are presumed to be inherent.
It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Claims 4, 10, 12, 14-15 ,17 ,20, 23, 30, 32-34, 44, 57, 63-66, 68 and 71 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0282305, Sharps et al. in view of US 2004/0200523, King et al., US 2013/0263923, Jones-Albertus et al. and US 2013/0206219, Kurtin et al. 
Regarding claims 66 and 68
 	Sharps teaches a monolithic photovoltaic cell [Fig. 2B, paragraphs 0047 and 0077] comprising: 
a first group-IV subcell (corresponding to subcell D) [Fig. 2B and paragraph 0068];
a second group-IV subcell (corresponding to subcell C) [Fig. 2B and paragraph 0068] comprising:
a first layer comprising an emitter layer (emitter layer 116) [Fig. 2B and paragraph 0064], the emitter layer (116) comprising a group IV semiconductor material selected from the group consisting of: Ge, SiGe CGe, GeSn, SiGeSn, CSiGeSn and combinations thereof [Fig. 2B, paragraphs 0050, 0064 and 0150]; and 
a second layer (base layer 117) comprising a semiconductor material that is different from the semiconductor material in the first layer (the base layer 117 forms a heterostructure with the emitter 116, the p-n junction being formed from materials having different chemical compositions) [Fig. 2B, paragraphs 0064, 
a subcell 1 (corresponding to subcell A) comprising AlGaInP (subcell A comprises emitter and base layers composed of InGa(Al)P) [Fig. 2B, paragraph 0051]; and 
a subcell 2 (corresponding to subcell B) comprising a III-V semiconductor material chosen from AlGaAs, AlGaInAs and GaInP [Fig. 2B and paragraph 0057];
wherein the second group-IV subcell (C) is between the first group-IV subcell (D) and the subcell 2 (B) [Fig. 2B], and 
the first group-IV subcell (D) and the second group-IV subcell (C) being the two lowest subcells of the monolithic photovoltaic cell (Subcell A will ultimately become the "top" subcell of the inverted multijunction structure) [Fig. 2B and paragraph 0052].
Sharps teaches the second layer (base 117) forming a heterojunction with the first layer (emitter 116) [Fig. 2B, paragraphs 0064, 0073 and 0150].  Sharps further teaches that the multijunction solar cell can be formed of any suitable combination of group III to V elements listed in the periodic table subject to lattice constant and bandgap requirements [paragraph 0050].  However, Sharps does not specifically teach the second layer being a group III-V semiconductor material.
King, similar to Sharps, teaches a multijunction solar cell wherein a heterojunction is formed between an emitter and a base region [paragraph 0084].  King 
Sharps and King are analogous inventions in the field of multi-junction photovoltaic cells.  Because King teaches that the emitter and base layers within a heterojunction can be composed of a finite number of identified, predictable semiconductor materials, including group IV and group III-V materials, one of ordinary skill in the art would have found obvious to pursue the known options with reasonable expectation of success in order to achieve the desired heterojunction design [see MPEP 2143].  Since King that a base layer composed of a group IV and/or a group III-V material leads to the anticipated success, said materials are not of innovation but of ordinary skill and common sense (see MPEP 2143).
It has been held the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP 2144.07).
Modified Sharps does not teach the group-IV-containing solar cell emitter being a primary photoabsorber of the second group-IV subcell.
Jones-Albertus teaches a multi-junction solar cell, wherein at least one subcell is provided with an “inverse heterojunction” wherein the emitter layer has a band gap that is lower than that of the base layer (therefore having increased absorption of radiation as the absorption of radiation is reduced with higher band gaps; see Sharps, paragraph 0060) in order to reduce the sheet resistance of the emitter and/or to increase the subcell current with minimal effect on the open-circuit voltage thereby enhancing the 
Modified Sharps and Jones-Albertus are analogous inventions in the field of multijunction solar cells.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the multi-junction solar cell of modified Sharps to comprise an emitter layer having a band gap that is lower than that of the base, and therefore functioning as the primary absorber layer, in order to reduce the sheet resistance of the emitter and/or to increase the subcell current with minimal effect on the open-circuit voltage thereby enhancing the efficiency of the solar cell employing one or more subcells with such heterojunctions [Jones-Albertus, paragraph 0016].
Modified King Sharps not teach the emitter layer being thicker than the base layer.
Kurtin teaches an emitter layer (200) that is thicker than the base layer (210) [Fig. 15C and paragraph 0186], wherein employing a thicker emitter decreases the series resistance in the photovoltaic cells and result in a higher diode fill factor under illumination [Fig. 15C, paragraphs 0185-0186].
Modified Sharps and Kurtin are analogous inventions in the field of solar cells. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the emitter of modified Sharps to be thicker than the base in order to decrease the series resistance in the photovoltaic cell resulting in a higher diode fill factor under illumination [Kurtin, Fig. 15C and paragraph 0186]. 
The limitation “wherein the combination of the first group IV subcell and the second group IV-subcell enables the monolithic photovoltaic cell to achieve a higher-
It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 4
Modified Sharps teaches the photovoltaic cell as set forth above, wherein the second layer (base layer, 117) comprises a component of a photovoltaic solar cell, said component comprising a BSF layer (118) [Sharps, Fig. 2B].
Regarding claim 10
The limitation “wherein the first layer is formed by epitaxial growth” is considered a product-by-process limitation, and therefore, does not impart any additional structure to the claimed device.
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is 
Regarding claim 12
Modified Sharps teaches that the photovoltaic cell as set forth above, further comprising a subcell 3, the subcell 2 comprising AlGaInAs and the subcell 3 comprising GaInAs (see Fig. 2D, wherein an additional group III-V subcell comprising GaInAs is added) [Sharps, Figs. 2B an 2D, paragraphs 0051, 0057 and 0100].
Regarding claim 14
Modified Sharps teaches the photovoltaic cell as set forth above, wherein electronic doping of the first layer (116), comprises dopant atoms comprising Colum III elements, Column V elements, or a combination of Column-III elements and Column-V elements that are present in the second layer (117) [Sharps. Fig. 2B and paragraph 0064].
Regarding claim 15
Modified Sharps teaches the photovoltaic cell as set forth above, wherein the electronic doping of the second layer (117) comprises dopant atoms comprising a group IV semiconductor element that is present in the first layer (116) (Adjacent layers have the ability of auto-doping. Therefore, because the layers are directly adjacent to each other there will necessarily be a certain level of cross diffusion at the interface) [King, paragraph 0051].
Regarding claim 17
Modified Sharps teaches the photovoltaic cell as set forth above, wherein the emitter layer (116) is designed to be closer to a primary light source i.e., sunlight, than 
Regarding claim 20
The limitation “wherein the emitter layer is presented to the cell via a method selected from the group consisting of: deposition, growth, diffusion, after the formation of the base layer of the photovoltaic cell” is a product-by-process limitation and therefore does no impart any additional structure to the claimed product.
 Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [MPEP 2113]
It is noted that Sharps teaches that the layer within said cell are deposited via epitaxial growth [paragraphs 0044 and 0047].
Regarding claim 30
Modified Sharps teaches the photovoltaic cell as set forth above, wherein the heterostructure comprises a heterointerface or heterojunction [Sharps, paragraph 0150].
The limitation “…selected to reduce minority-carrier recombination at layer interfaces, and within the bulk of the materials on each side of the heterointerface or heterojunction” is merely intended use and is given weight to the extent that the prior art is capable of performing the intended use.  Since the structure of the prior art is the 
Regarding claim 32
Modified Sharps teaches the photovoltaic cell as set forth above, further comprising a tunnel junction (119a/119b) between the first group IV subcell (D) and the second group IV subcell (D) [Sharps, Fig. 2B].
Regarding claim 33
The limitation “wherein second group IV subcell is an epitaxially-grown subcell” is related to the process of making the device, and therefore, does not impart any additional structure to the claimed photovoltaic cell.
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [MPEP 2113]
In any event, Sharps teaches that such method of making is well known in the art [paragraphs 0044 and 0047].
Regarding claim 34
Modified Sharps teaches the photovoltaic cell as set forth above, wherein the first group IV subcell (D) is formed on or in a semiconductor wafer substrate (101), said semiconductor wafer substrate (101) made from Ge [Sharps, Fig. 2B].
Regarding claim 44 

the emitter layer (116) has a first doping type [Sharps, Fig. 2B], and 
the second layer (base layer, 117) has a second doping type opposite to the first doping type in the emitter layer (116) [Sharps, Fig. 2B].
Regarding claim 57
Modified Sharps teaches the photovoltaic cell as set forth above, wherein the second layer (base 117) forms a cross-column heterostructure with a third layer (119a/119b) comprising a group-IV tunnel junction (the base layer 117 comprises a group III-V semiconductor material thereby forming a cross-column heterostructure with layers 119a/119b) [King, paragraph 0046; Sharps, Fig. 2B and paragraph 0150], said third layer having a third doping type, said third doping type having the same doping type with respect to the second layer doping type [Sharps, Fig. 2B].
Regarding claims 63-65
Sharps teaches an energy generation/energy storage system (instant claims 63 & 64) comprising the photovoltaic cell of claim 1, said energy generation system corresponding to vehicles such as a spacecraft (e.g. satellite) (instant claim 65) comprising PV cells [Sharps, paragraphs 0005-0006].
Regarding claim 71
Modified Sharps teaches the photovoltaic cell as set forth above, further comprising a subcell 3 and a subcell 4 (see additional group III-V subcells in Fig. 2E), wherein subcell 2 comprises GaInP [Sharps, paragraph 0057], subcell 3 comprises AlGaInAs, and subcell 4 comprises GalnAs [Sharps, Fig. 2B, paragraphs 0050, 0057, 0100, 0114; King, paragraph 0046].
.
Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0282305, Sharps et al. in view of US 2004/0200523, King et al., US 2013/0263923, Jones-Albertus et al. and US 2013/0206219, Kurtin et al., as applied to claims 4, 10, 12, 14-15 ,17 ,20, 23, 30, 32-34, 44, 57, 63-66, 68 and 71 above, and further in view of US 2013/0048063, Walters et al and US 5,496,415, Barnham.
Regarding claim 26 
All the limitations of claim 1, from which claim 26 depends, have been set forth above.
Modified Sharps does not teach the photovoltaic cell further comprising energy wells positioned at a location selected from the group consisting of: a main photogeneration layer, a group-IV emitter layer of the cell, and a group-IV base layer of the cell, and wherein the energy wells comprise at least one group-IV semiconductor region, with at least one composition having a lower energy bandgap than adjacent regions. 
	Walters et al., similar to modified Sharps, teaches a photovoltaic cell wherein energy wells i.e., IngaAs/InGaAlAs quantum wells, having a composition having a lower 
	Modified Sharps and Walters et al. are analogous inventions in the field of multijunction solar cells.  It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the photovoltaic cell of modified Sharps to include energy wells as taught by Walters in order to extend the absorption range of the junction whilst maintaining lattice match (Walters et al. see paragraphs [0017] and [0040]).
Modified Sharps teaches the claimed invention except that the quantum layers comprise group III-V semiconductor materials instead of group IV semiconductor materials.
However, Barnham shows that group IV semiconductor materials e.g., Si, are known functional equivalents to alloys of group III and V of the periodic table (Column 1, lines 62-67).
Therefore, because these two types of semiconductor materials were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the III-V semiconductor material for a group IV material [MPEP 2144.06].
Furthermore, because Barnham teaches choosing from a finite number of identified, predictable solutions, one of ordinary skill in the art would have found obvious to pursue the known options with reasonable expectation of success [see MPEP 2143].  
Additionally, the court has held the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [MPEP 2144.07].
Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0282305, Sharps et al. in view of US 2004/0200523, King et al., US 2013/0263923, Jones-Albertus et al. and US 2013/0206219, Kurtin et al., as applied to claims 4, 10, 12, 14-15 ,17 ,20, 23, 30, 32-34, 44, 57, 63-66, 68 and 71 above, and further in view of 2013/0048063, Walters et al.
All the limitations of claim 10, from which claim 17 depends, have been set forth above.
Modified Sharps does not teach the photovoltaic cell further comprising a feature selected from the group consisting of: energy wells, and low-bandgap absorber regions (LBARs) in other subcells of the photovoltaic cell, 
	Walters et al., similar to modified Sharps, teaches a photovoltaic cell wherein energy wells i.e., IngaAs/InGaAlAs quantum wells, are included on the bottom junction, between the emitter and the base layers, in order to extend the absorption range of the junction whilst maintaining lattice match (see paragraphs [0017] and [0040]).
	Modified Sharps and Walters et al. are analogous inventions in the field of multijunction solar cells.  It would have been obvious to one ordinarily skilled in the art at 
	The limitation “wherein the group-IV semiconductor layer is positioned, to modify the effective bandgap, light transmission, and photogenerated and collected current density in the other subcells” is merely intended use and is given weight to the extent that the prior art is capable of performing the intended use.   Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations.
Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0282305, Sharps et al. in view of US 2004/0200523, King et al., US 2013/0263923, Jones-Albertus et al. and US 2013/0206219, Kurtin et al., as applied to claims 4, 10, 12, 14-15 ,17 ,20, 23, 30, 32-34, 44, 57, 63-66, 68 and 71 above, and further in view of US 2011/0180129, Roberts.
All the limitations of claim 1, from which claim 28 depends, have been set forth above.
Modified Sharps does not teach the photovoltaic cell further comprising a reflector on the front or the back of the group-IV solar cell, selected from the group consisting of: a semiconductor Bragg reflector, a dielectric stack reflector, a metal reflector, a combined dielectric/semiconductor reflector, a combined dielectric/metal reflector, and a combined semiconductor/metal reflector.

Modified Sharps and Roberts are analogous inventions in the field of multijunction solar cells. It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the photovoltaic cell of modified Sharps to include a Bragg reflector structure as taught by Roberts in order to reflect photons of incident light or photons generated by radiative recombination in the junctions back into the junctions (Roberts, paragraph [0052]).  
It is noted that because Roberts teaches that said reflector is disposed between the lower junction and the substrate, the combination necessarily results in the reflector being on the back of the group IV solar cell.
Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0282305, Sharps et al. in view of US 2004/0200523, King et al., US 2013/0263923, Jones-Albertus et al. and US 2013/0206219, Kurtin et al., as applied to claims 4, 10, 12, 14-15 ,17 ,20, 23, 30, 32-34, 44, 57, 63-66, 68 and 71 above, and further in view of US 2013/0025654, Bedell et al.
All the limitations of claim 1, from which claim 29 depends, have been set forth above.
Modified Sharps teaches the claimed invention but is silent to the photovoltaic cell comprising a passivation layer on the front or the back of the cell, selected from the group consisting of: a deposited amorphous silicon layer; a deposited amorphous 
In the same field of endeavor of multi-junction solar cells, Bedell et al. teaches forming a passivation layer on the back of the cell in order to reduce the concentration of dangling bonds at the back surface of the bottom cell of the photovoltaic device, and therefore to reduce the rate of carrier recombination at the back surface, wherein said passivation layer may be a deposited amorphous silicon layer; a deposited amorphous germanium layer; a deposited amorphous layer comprising carbon, silicon, and/or germanium (see paragraph [0031]).
Modified Sharps and Bedell et al. are analogous inventions in the field of multi-junction solar cells.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the photovoltaic cell of modified Sharps to include a passivation layer at the back of the cell as taught by Bedell et al. thereby reducing he concentration of dangling bonds at the back surface of the bottom cell of the photovoltaic device, and therefore reducing the rate of carrier recombination at the back surface (Bedell et al., paragraph [0031]).
While taught by the prior art, the limitation “reducing surface minority-carrier recombination in the cell” is merely intended use and is given weight to the extent that the prior art is capable of performing the intended use.  Since the structure of the prior .
Claim 61 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0282305, Sharps et al. in view of US 2004/0200523, King et al., US 2013/0263923, Jones-Albertus et al. and US 2013/0206219, Kurtin et al., as applied to claims 4, 10, 12, 14-15 ,17 ,20, 23, 30, 32-34, 44, 57, 63-66, 68 and 71 above, and further in view of US 2011/0132445, Pitera et al. 
Regarding claim 61
Modified Sharps teaches that the photovoltaic cell as set forth above, further comprising a cap layer (104) [Fig. 7 and paragraph 0049]. 
Modified Sharps teaches the claimed invention except that the cap layer is made from a group III-V semiconductor instead of group-IV semiconductors selected from the group consisting of: Ge, Si, SiGe, SiGeSn, and CSiGeSn.
However, in the same field of endeavor of multi-junction solar cells Pitera et al. teaches that it is well known for such cap layers to comprise materials such group III-V semiconductor materials or group-IV semiconductors i.e., an alloy or mixture of Si and another element (e.g., Ge), etc. (See paragraphs [0070-0077] wherein a cap layer (!40) in the multi-junction solar cell connotes a layer that is an alloy or mixture of Si and another element, e.g., Ge, precluding layers, e.g., III-V layers, that merely contain Si as a dopant).
Therefore, because Pitera et al. teaches choosing from a finite number of identified, predictable semiconductor materials for such layer, one of ordinary skill in the art would have found obvious to pursue the known options with reasonable expectation 
The court has held the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [MPEP 2144.07].
 The limitation “…are grown before or after a primary photogeneration layer of a solar cell of subcell in a multijunction solar cell” is directed to the process of manufacturing the device, and therefore, does not distinguish the claimed product from the prior art as it does not impart any additional structure to the claimed photovoltaic cell.
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [MPEP 2113] 
Claim 62 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0282305, Sharps et al. in view of US 2004/0200523, King et al., US 2013/0263923, Jones-Albertus et al. and US 2013/0206219, Kurtin et al., as applied to claims 4, 10, 12, 14-15 ,17 ,20, 23, 30, 32-34, 44, 57, 63-66, 68 and 71 above, and further in view of US 2002/0164834, Boutros et al.

Modified Sharps does not teach the photovoltaic cell further comprising bypass diodes or blocking diodes formed from group-IV semiconductors selected from the group consisting of: Ge, Si, SiGe, SiGeSn, and CSiGeSn.
Boutros et al. teaches a solar cell comprising group IV semiconductors such as Ge, Si, and SiGe used to construct bypass diodes that prevent solar cells from being destroyed by a reverse bias (see paragraphs [0006] and [0037]).
Modified Sharps and Boutros et al. are analogous inventions in the field of multi-junction solar cells.  It would have been obvious to one ordinarily skilled in the art at the time of the invention to modify the device of modified Sharos to include bypass diodes monolithically grown with the cell as taught by Boutros et al. thereby preventing the solar cells from being destroyed by a reverse bias (Boutros et al., paragraphs [0006], [0037], and [0066]).
Claim 70 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0282305, Sharps et al. in view of US 2004/0200523, King et al., US 2013/0263923, Jones-Albertus et al. and US 2013/0206219, Kurtin et al., as applied to claims 4, 10, 12, 14-15 ,17 ,20, 23, 30, 32-34, 44, 57, 63-66, 68 and 71 above, and further in view of US 2010/0229930, Fetzer.
All the limitations of claim 68, from which claim 70 depends, have been set forth above.
Modified Sharps teaches the photovoltaic cell as set forth above, wherein the second layer is the base layer (117) [Sharps, Fig. 2B], the photovoltaic cell further 
Modified Sharps does not teach said tunnel junction comprising a group III-V semiconductor material.
However, in the same field of endeavor of multi-junction solar cells, Fetzer teaches that tunnel junctions may be formed from materials such as GaAs, GaInP, SiGe, Ge, etc (paragraph [0033]).
Therefore, because Fetzer teaches choosing from a finite number of identified, predictable semiconductor materials for such layers, one of ordinary skill in the art would have found obvious to pursue the known options with reasonable expectation of success [see MPEP 2143].  Since Fetzer teaches that tunnel junction layers comprising group IV semiconductor material lead to the anticipated success, said material is not of innovation but of ordinary skill and common sense [see MPEP 2143].
Also, because these two materials i.e., group III-V and group IV materials, were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute GaInAs for SiGe or Ge [MPEP 2144.06].
The court has held the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [MPEP 2144.07].

Response to Arguments
Applicant's arguments, see Remarks filed 10/12/2021, with respect to the Double Patenting rejection of claims 2, 4, 12, 23, 32-33, 35-36, 39, 44, 63-68 and 69 over claims 1, 2, 7-11, 18 and 23 of Application No. 13/618,816 (now U.S. Patent No. 10,903,383) in view of King have been fully considered and are persuasive.  The rejection has been withdrawn.
Applicant's arguments, see Remarks filed 10/12/2021, with respect to the Double Patenting rejection of claims 2, 4, 12, 23-24, 32, 35-36, 39, 44 and 63-68 over claims 1-6, 8-19 and 21-26 of Application No. 15/992,009 (now U.S. Patent No. 11,133,429) in view of King have been fully considered and are persuasive.  The rejection has been withdrawn.
Applicant's arguments, see Remarks filed 10/12/2021, with respect to the rejection of claims 2, 4, 10, 12, 14, 15, 17, 20-23, 30, 32-34, 42-44, 63-68 and 70 under 35 U.S.C. §103 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The arguments that remain pertinent are addressed herein. 
Applicant argues that Kurtin teaches away from forming fully monolithic multijunction cells, such as those taught by King and Sharps, and focuses instead on networks of cells that are mechanically attached. 
Examiner respectfully disagrees.  “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those 
In the instant case, while a thicker emitter also improves the manufacturability the contact firing step, such improvement does not preclude from additional benefits.  Examiner notes to paragraphs [0185] and [0186] of Kurtin (reproduced below) wherein it is taught that areas of thicker emitter are known to decrease the series resistance in the photovoltaic cells and result in a higher diode fill factor under illumination.  Further, because the second group IV solar cell (middle cell 40) is located directly beneath a further cell, a thicker emitter can occupy areas of the photovoltaic materials that might be shaded by components of the upper/top solar cell. 
[0185] Because the photovoltaic cells 22b are designed to be used in a bottom network 30b of a tandem solar panel 24, the emitter layer 200 can be much thicker, and its sheet resistance can be roughly 15-40 .OMEGA./sq, as shown in FIG. 15C. This increased emitter thickness 204 can be made to occupy the entire surface area of the photovoltaic material of the photovoltaic cells 22b to facilitate ease of manufacturing. Alternatively, the increased emitter thickness 204 can be made to occupy a major portion (more than half) of the surface area of the photovoltaic material of the photovoltaic cells 22b. Alternatively, the increased emitter thickness 204 can be made to occupy selected regions of surface area of the photovoltaic material of the photovoltaic cells 22b, such as directly beneath the gridlines 238 of the contact 33, or other areas that might be shaded by components of the top network 20a. Alternatively, the increased emitter thickness 204 can be made to occupy the entire surface area of the photovoltaic material of the photovoltaic cells 22b, except for regions underlying selected areas (such as gridlines 338) which can be even thicker.
[0186] Areas of thicker emitter decrease the series resistance in the photovoltaic cells 22b and result in a higher diode fill factor under illumination. Employing a thicker emitter layer 200 also improves manufacturability of the mc-Si photovoltaic cells 22b and fabrication yields at the contact firing step, because the front grid contact 33 is less likely to punch through a thicker emitter layer 200, as opposed to punching through the thin standard and future thinner emitter layers 200 for solar 
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Kurtin teaches that areas of thicker emitter are known to decrease the series resistance in the photovoltaic cells and result in a higher diode fill factor under illumination [paragraphs 0185-0186].  Additionally, Kung shoes that the photogenerated current density from the emitter layer can also be significant in most cells, and in some specialized cells may exceed that in the base layer [paragraph 0083].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721